In Hilton v. Wiggin, 46 N.H. 120, it was held, under s. 7, c. 170, R. S., which is practically identical with the statute now in force (G. L., c. 207, s. 7), that the law empowering the court to grant leave to appeal from the decree of the probate court, when such appeal has been prevented by mistake, accident, or misfortune, does not apply to the decisions of commissioners upon insolvent estates. Upon the authority of that case the plaintiffs' exception must be overruled. Parsons v. Parsons, ante, p. 296. The fact that the commissioner's report was not returned until long after the time limited in his commission, did not have the effect of changing the method of settling the estate. The estate is still to be settled according to the insolvent course.
Whether a bill in equity can be maintained under the statute (G. L., c. 198, s. 22) upon the facts of this case, is a question we have not considered. It is not expedient to consider this petition as a bill in equity, or to consider the question whether, if a bill can be maintained, it can be added to the petition by an amendment.
Exceptions overruled.
ALLEN, J., did not sit: the others concurred.